UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q [√] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 or [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-33694 CHINA DIRECT INDUSTRIES, INC. (Exact name of registrant as specified in its charter) Florida 13-3876100 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 431 Fairway Drive, Suite 200, Deerfield Beach, Florida (Address of principal executive offices) (Zip Code) 954-363-7333 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [√] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [√] (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)Yes [] No [√] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.40,334,892 shares of common stock were issued and outstanding as of August 12, 2011. TABLE OF CONTENTS PART I. - FINANCIAL INFORMATION Page No. Item 1. Financial Statements. 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 23 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 39 Item 4. Controls and Procedures. 39 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 41 Item 1A. Risk Factors. 41 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 41 Item 3. Defaults Upon Senior Securities. 41 Item 4. (Removed and Reserved). 41 Item 5. Other Information. 41 Item 6. Exhibits. 41 Signatures 46 i INDEX OF CERTAIN DEFINED TERMS USED IN THIS REPORT When used in this report the terms: • “China Direct Industries”, “we”, “us” or "our” refers to China Direct Industries, Inc., a Florida corporation, and our subsidiaries; • “CDI China”, refers to CDI China, Inc., a Florida corporation, and a wholly owned subsidiary of China Direct Industries; and • “PRC” refers to the People’s Republic of China. Magnesium Segment • “Chang Magnesium", refers to Taiyuan Changxin Magnesium Co., Ltd., a company organized under the laws of the PRC and a 51% owned subsidiary of CDI China; • “Chang Trading”, refers to Taiyuan Changxin YiWei Trading Co., Ltd., a company organized under the laws of the PRC and a wholly owned subsidiary of Chang Magnesium; • “Excel Rise”, refers to Excel Rise Technology Co., Ltd., a Brunei company and a wholly owned subsidiary of Chang Magnesium; • “CDI Magnesium”, refers to CDI Magnesium Co., Ltd., a Brunei company and a 51% owned subsidiary of Capital One Resources; • “Asia Magnesium”, refers to Asia Magnesium Corporation Limited, a company organized under the laws of Hong Kong and a wholly owned subsidiary of Capital One Resource; • “Golden Magnesium" refers to Shanxi Gu County Golden Magnesium Co., Ltd., a company organized under the laws of the PRC and a 100% owned subsidiary of Asia Magnesium; • “Pan Asia Magnesium”, refers to Pan Asia Magnesium Co., Ltd., a company organized under the laws of the PRC and a 51% owned subsidiary of CDI China; • “Baotou Changxin Magnesium”, refers to Baotou Changxin Magnesium Co., Ltd., a company organized under the laws of the PRC, a 51% owned subsidiary of CDI China, and a 39% owned subsidiary of Excel Rise. Effectively China Direct holds a 70.9% interest; • “IMG” or “International Magnesium Group”, refers to International Magnesium Group, Inc., a Florida corporation and a 100% owned subsidiary of China Direct Industries; • “IMTC” or “International Magnesium Trading”, refers to International Magnesium Trading Corp., a company organized under the laws of Brunei and a 100% owned subsidiary of IMG; • “Ruiming Magnesium”, refers to Taiyuan Ruiming Yiwei Magnesium Co., Ltd., a company organized under the laws of the PRC and an 80% majority owned subsidiary of CDI China; and • “Beauty East”， refers to Beauty East International, Ltd., a Hong Kong company and a 100% subsidiary of CDI China. Basic Materials Segment • “Lang Chemical”, refers to Shanghai Lang Chemical Co., Ltd., a company organized under the laws of the PRC and a 51% owned subsidiary of CDI China; • “CDI Jingkun Zinc”, refers to CDI Jingkun Zinc Industry Co., Ltd., a company organized under the laws of the PRC and a 95% owned subsidiary of CDI Shanghai Management; • “CDI Jixiang Metal”, refers to CDI Jixiang Metal Co., Ltd., a company organized under the laws of the PRC and a wholly owned subsidiary of CDI China; • “CDI Metal Recycling”, refers to Shanghai CDI Metal Recycling Co., Ltd., a company organized under the laws of the PRC and an 83% owned subsidiary of CDI Shanghai Management; • “CDI Beijing”, refers to CDI (Beijing) International Trading Co., Ltd., a company organized under the laws of the PRC and a 51% owned subsidiary of CDI Shanghai Management; and • “CDII Trading”, refers to CDII Trading, Inc., a Florida corporation and a 100% owned subsidiary of China Direct Industries. Consulting Segment • “China Direct Investments”, refers to China Direct Investments, Inc., a Florida corporation, and a wholly owned subsidiary of China Direct; • “CDI Shanghai Management”, refers to CDI Shanghai Management Co., Ltd., a company organized under the laws of the PRC and a wholly owned subsidiary of CDI China; and • “Capital One Resource”, refers to Capital One Resource Co., Ltd., a Brunei company, and a wholly owned subsidiary of CDI Shanghai Management. ii PART 1 - FINANCIAL INFORMATION Item 1. Financial Statements. CHINA DIRECT INDUSTRIES, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS June 30, 2011 September 30, 2010 ASSETS (unaudited) Current Assets: Cash and cash equivalents $ $ Marketable securities available for sale Marketable securities available for sale-related parties Accounts and notes receivables, net of allowance of $303,165 and $214,701, respectively Accounts, loans and other receivables, and prepaid expenses - related parties Inventories, net Prepaid expenses and other current assets, net Current assets of discontinued operations Restricted cash, current Total current assets Property, plant and equipment, net Intangible assets Property use rights, net Other long-term assets - Long-lived assets of discontinued operations Total assets $ $ LIABILITIES AND EQUITY Current Liabilities: Loans payable-short term $ $ Accounts payable and accrued expenses Accounts and other payables-related parties Advances from customers and deferred revenue Other liabilities Taxes payable Current liabilities of discontinued operations Total liabilities CHINA DIRECT INDUSTRIES INC. EQUITY Series A Convertible Preferred Stock: $.0001 par value, stated value $1,000 per share; 10,000,000 authorized, 1,006 shares outstanding at September 30, 2010 and June 30, 2011. Common Stock: $.0001 par value;40,248,583 and 31,657,244 authorized and outstanding, respectively Additional paid-in capital Accumulated other comprehensive income Accumulated deficit ) ) Total China Direct Industries, Inc. stockholders' equity Noncontrolling interests Total equity Total liabilities and equity $ $ The accompanying notes are an integral part of these unaudited financial statements. - 1 - CHINA DIRECT INDUSTRIES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) For the three months ended June 30, For the nine months ended June 30, Revenues $ Revenues-related parties Total revenues Cost of revenues Gross profit Operating income (expenses): Selling, general, and administrative Other operating income-related party ) - ) - Other operating expense (income) - ) - Operating income (expenses) ) ) Other (expenses) income: Other (expense) income: ) ) Interest (expense) income ) ) Realized income (loss) on investment securities available for sale - ) Total other (expenses) income ) ) Income (loss) from continuing operations before income taxes ) ) Income tax expense ) Net income (loss) ) ) Net (income) loss attributable to noncontrolling interests-continuing operations Net income (loss) attributable to China Direct Industries $ $ ) $ $ ) Deduct dividends on Series A Preferred Stock: Preferred stock dividend ) Deemed dividend - beneficial conversion feature - - ) - Dividend - warrant valuation - - ) - Net income attributable to common stockholders $ $ ) $ $ ) Basic and diluted income per common share Basic $ $ ) $ $ ) Diluted $ $ ) $ $ ) Basic weighted average common shares outstanding Diluted weighted average common shares outstanding The accompanying notes are an integral part of these unaudited financial statements. - 2 - CHINA DIRECT INDUSTRIES INC. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF EQUITY For the nine months ended June 30, 2011 (unaudited) Preferred Stock Issued Common Stock Amount Additional Paid-in Capital Accumulated Deficit Accumulated Other Comprehensive Income Noncontrolling interests Total Equity Balance, September 30, 2010 $ ) $ $ $ Dividends paid to preferred stockholders - 4 ) - - - Public offering - Acquisition of noncontrolling interests - - - ) Additional paid-in capital - noncontrolling interests - 0 - - - Restricted Stock Award - Employees - 50 - - - Restricted Stock Award - Board of Directors - 9 - - - Restricted Stock Award - Consultants - 1 - - - Stock Option exercised - 8 - - Net earnings (loss) - ) Changes in cumulative foreign currency translation - Unrealized gain on marketable securities available for sale - Deemed dividends adjustment - - ) ) - - ) Dividends - warrants adjustment - Reclassification adjustment for welfare benefit included in other comprehensive income - Balance, June 30, 2011 ) The accompanying notes are an integral part of these unaudited financial statements. - 3 - CHINA DIRECT INDUSTRIES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) For nine months ended June 30, OPERATING ACTIVITIES: Net income (loss) $ $ ) Adjustments to reconcile net income to net cash used in operating activities: Depreciation and amortization Allowance for bad debt ) Stock based compensation Realized loss (gain) on investments in marketable securities ) Gain on preferred stock revaluation ) - Fair value of marketable securities received for services ) ) Fair value of securities paid for services Changes in operating assets and liabilities: Prepaid expenses and other assets ) ) Accounts receivable and other assets-related parties ) Inventories ) ) Accounts receivable ) Accounts payable and accrued expenses Accounts and other payable - related parties Advances from customers ) ) Other payables ) CASH USED IN OPERATING ACTIVITIES ) ) INVESTING ACTIVITIES: Proceeds from the sale of marketable securities available for sale Purchases of property, plant and equipment ) ) Increase in property use rights ) - CASH (USED IN) PROVIDED BY INVESTING ACTIVITES ) FINANCING ACTIVITIES: Decrease in restricted cash (Payments of) proceeds from loans payable ) Proceeds from sale of stocks and exercise of warrants/options Cash dividend payment to preferred stock holders - ) Capital contribution from noncontrolling interest owners - CASH PROVIDED BY FINANCING ACTIVITIES EFFECT OF EXCHANGE RATE ON CASH Net increase in cash Cash and equivalents, beginning of the period Cash and equivalents of continuing operations, end of the period $ $ Supplemental disclosures of cash flow information: Preferred dividend paid in our common stock $ $ Deemed dividend - beneficial conversion feature $ $
